Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The following is a Final Office Action in response to the Application filed on 2/12/2021 and the Amendments & Remarks received on 11/21/2021
2.	Claims 1,4, 9, 12, 16, and 20 are amended.
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
3.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:

5.	In claim 1, corresponding representative claims 9 and 16, the limitations that define an abstract idea (in bold) are below (claim 1 is shown as representative):  
A method for facilitating secure card-based transactions, the method comprising:
storing, by a payment network server therein, a mapping database that is indicative of a mapping between actual card data of a transaction card and a plurality of proxy datasets that are stored in a memory of the transaction card;
receiving, by the payment network server, a transaction request for a transaction that is initiated at a terminal device by way of the transaction card, wherein, the transaction request includes a first proxy dataset of the plurality of proxy datasets as an identifier to the transaction card, and wherein, prior the initiation of the transaction, the first proxy dataset is unlocked in the memory of the transaction card based on a communication between the transaction card and a user device of a user of the transaction card; 
accessing, by the payment network server, the mapping database using the first proxy dataset to retrieve the actual card data of the transaction card
communicating, by the payment network server, the transaction request having the actual card data to an issuer of the transaction card for processing the transaction, wherein the transaction is processed by the issuer based on the actual card data.
6.	In claim 1, corresponding representative claims 9 and 16, are steps for storing, mapping (i.e. associating), receiving, accessing, and communicating financial data for process a secured financial transaction to mitigate risk. The above steps of processing a financial transaction utilizing a proxy dataset to identify a transaction card which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
7.	Independent claim 1, corresponding representative claims 9 and 16, recite the additional components and elements of “payment network server”, “user device”, “memory“, “terminal device”,  and “mapping database”. The additional elements and components are no more than generally linking the use of the judicial exception to a technological for field of use. The mere nominal recitation of “payment network server”, “terminal device”, “user device”, “mapping database”, and “memory” do not take the claim limitation out of the abstract idea (i.e., a general means of using a payment network server and terminal device to process a financial transaction and a terminal 
8.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
The transaction card memory 202 may include suitable logic, circuitry, interfaces, and/or codes, executable by the circuitry, for storing the information. (Specification: Paragraph [0049])
Server is a physical or cloud data processing system on which a server program runs. The server may be implemented in hardware or software, or a combination thereof. In one embodiment, the server may be implemented in computer programs executing on programmable computers, such as personal computers, laptops, or a network of computer systems. (Specification: Paragraph [0035])
the mapping database is a tabular database that has various rows and columns to store the actual card data and the plurality of proxy datasets. The mapping database is stored in an encrypted format at the payment network to ensure data security to cardholders.(Specification: Paragraph [0030])
Terminal device is an electronic device that enables a user to perform electronic transactions. Examples of the terminal device include an automated teller machine (ATM), a point-of-sale (POS) device, a mobile POS (MPOS) device, a point-of- interaction (POI) device, a 

9.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
10.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claims 9 and 16, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding representative claims 9 and 16, are directed to an abstract idea without significantly more.
11.	Dependent claims 2-4, 10-12, 14, 17-20 further recite limitations of wherein the actual card data includes an actual transaction card number, an actual card verification value, and an actual expiry date of the transaction card and each of the plurality of proxy datasets includes a proxy transaction card number, a proxy card verification value, and a proxy expiry date linked to the transaction card. wherein each proxy dataset of the plurality of proxy datasets is configured for one-time use and is different from remaining proxy datasets of the plurality of proxy datasets, wherein, after the 
12.	The judicial exception is not integrated into a practical application because the claims, as drafted, recite wherein the actual card data includes an actual transaction card number, an actual card verification value, and an actual expiry date of the transaction card and each of the plurality of proxy datasets includes a proxy transaction card number, a proxy card verification value, and a proxy expiry date linked to the transaction card, wherein each proxy dataset of the plurality of proxy datasets is configured for one-time use and is different from remaining proxy datasets of the plurality of proxy datasets, wherein, prior to the initiation of the transaction, the first proxy dataset is unlocked based on a communication between the transaction card and a user device of a user of the transaction card, and, after the initiation of the transaction, the first proxy dataset expires and is permanently disabled for use, wherein the memory comprising: a first memory block configured to store the actual card data; and a second 
13.	The combination of the additional components of “memory” and “second memory” and the additional element of “circuitry” are no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination of these elements and components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
14.	The additional components of ‘memory” and “second memory” additional element of “circuitry”, as discussed above the steps of accessing, communicating, detecting, storing financial data for processing a secured financial transaction to mitigate risk utilizing proxy data amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. Accordingly, these additional elements, claims 2-4, 10-12, 14, 17, 18-20 further are directed to an ineligible judicial exception without any significant more.
15.	Dependent claims 5-8, 13, and 15 further recite the limitations of receiving a transaction response that is indicative of a result of the processing of the transaction, wherein the transaction response includes the actual card data of the transaction card, accessing the mapping database using the actual card data to retrieve the first proxy dataset of the transaction card, 31MA0036 (P08278-US-UTIL)communicating the transaction response having the first proxy dataset, instead of the actual card data, to notify the result of the processing of the transaction, wherein the actual card data of the transaction card is rendered inaccessible to the terminal device, wherein the transaction request further includes a mode indicator that indicates a presence of the first proxy dataset in the transaction request, and detecting, by the payment network server, the presence of the first proxy dataset in the transaction request based on the mode indicator prior to accessing the mapping database. These recitation falls within to Certain Methods of Organizing specifically more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

17.	The combination of the additional components of “payment network server, “terminal device”, and additional element of “mapping database” are no more than mere  generic devices. Accordingly, even in combination of these elements and components do not integrate the abstract idea into a practical application because it do not impose 
18.	There are additional components of “payment network server”, “terminal device” and additional elements “mapping database” as discussed above with the steps of accessing, communicating, detecting, storing financial data for processing a secured financial transaction to mitigate risk utilizing proxy data, that amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 5-8, 13, and 15 further are directed to an ineligible judicial exception without any significant more.
19.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter
Claim Rejections - 35 USC § 102

20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et. al (US. Patent Application Publication No.: 2007/0192245; hereafter known as Fisher)

22.	In claim 1: Fisher discloses,
 A method for facilitating secure card-based transactions (i..e, the invention to provide a secure and convenient method, system and software which enables a purchaser to make on line payments from a financial account such as a credit card, debit card, or checking account, wherein the purchaser's account number and other confidential information need not be transmitted over the Internet or revealed to a 
storing, by a payment network server therein, a mapping database that is indicative of a mapping between actual card data of a transaction card and a plurality of proxy datasets that are stored in a memory of the transaction card; (i.e., The proxy account number and the cardholder's information is stored in a PDP database or in a database PDP has access to such as the wallet database or cardholder bank's database. Optionally, one cardholder can be granted more than one proxy account number, for instance one for each of the cardholder's financial accounts, or one for each merchant the cardholder utilizes, or one for each of the user's personas.) (Fisher: Paragraph [0050], [0118])
receiving, by the payment network server, a transaction request for a transaction that is initiated at a terminal device by way of the transaction card, wherein the transaction request includes a first proxy dataset of the plurality of proxy datasets as an identifier to the transaction card, (i.e., Since the proxy credit card number is syntactically identical with a standard credit card number the merchant processes it as a proposed payment in the customary manner then the Acquiring bank sends along an authorization request for the proposed payment to what it believes to be the card's issuing bank but what is actually the PDPS's Payment Processor. The PDP database preferably maps a user identifier that is also used for authentication against the user's valid account numbers and other credentials) (Fisher: Paragraph [0030], [0033]) and wherein, prior to the initiation of the transaction, the first proxy dataset is unlocked in the memory of the transaction card based on a communication between the transaction card and a user  The proxy account number and the cardholder's information are stored in a PDP database or in a database PDP has access to such as the wallet and the PDP can reside on a centralized server or on a user device) (Fisher: Paragraph [0026], [0027], [0035], [0050], [0118], [0163], [0164] [0182], [0183])
accessing, by the payment network server, the mapping database using the first proxy dataset to retrieve the actual card data of the transaction card; and (i.e., application server which comprises functionality which maps the proxy account number to actual credit account according to user's stored rule preferences) (Fisher: Paragraph [0050])
communicating, by the payment network server, the transaction request having the actual card data to an issuer of the transaction card for processing the transaction, wherein the transaction is processed by the issuer based on the actual card data. (i.e., payment Processor, now assuming the role of processing gateway, request authorization from the cardholder's real issuing bank 118 by passing the authorization request on a inter-bank payment network. If the credit is available, the issuing bank approves the transaction. The authorization response is forwarded to the Payment Processor in process 132. The Payment Processor forwards the transaction to the PDPS which places the authorization response in proper form by replacing the actual 
23.	In claim 2: Fisher discloses the method of supra, including wherein the actual card data includes an actual transaction card number, an actual card verification value, and an actual expiry date of the transaction card and each of the plurality of proxy datasets includes a proxy transaction card number, a proxy card verification value, and a proxy expiry date linked to the transaction card. (i.e., The PDPS associates the proxy account number with a valid account number of the payer, as well as with other information such as the payer's billing address, expiration date and preferences, in a database. The proxy account number has the standard syntax of a credit card number and the proxy account number is also a valid account number of an actual account) (Fisher: Paragraph [0045], [0091]) 
24.	In claim 3: Fisher discloses the method of supra, including wherein each proxy dataset of the plurality of proxy datasets is configured for one-time use and is different from remaining proxy datasets of the plurality of proxy datasets. (i.e., cardholder is assigned at least one proxy account number. Each proxy account number is associated with at least one actual financial account of some type. one cardholder can be granted more than one proxy account number, for instance one for each of the cardholder's financial accounts, or one for each merchant the cardholder utilizes, or one for each of the user's personas including payer may set preferences as to how payments should be authenticated. For example, automatically authorizing payments for a specified time period) (Fisher: Paragraph [0100], [0102], [0118])
claim 4: Fisher discloses the method of supra, including wherein, after the initiation of the transaction, (i.e., actual accounts which are all associated with the payer's proxy account number as potential sources of funds. When a request for payment reaches the PDPS, the payer is contacted by the PDPS portal through the PDPS Agent over the persistent channel and offered a choice of accounts from which to make the payment. The payer is able to choose one of the actual accounts) the first proxy dataset expires and is permanently disabled for use. (i.e., the cardholder may specify changes to other fields such as transaction description either by preference settings or during real time contact through the persistent channel and automatically authorizing payments for a specified time period) (Fisher: Paragraph [0044], [0091], [0102], [0105], [0124])
26.	In claim 5: Fisher discloses the method of supra, including further comprising:
receiving, by the payment network server from the issuer, a transaction response that is indicative of a result of the processing of the transaction, wherein the transaction response includes the actual card data of the transaction card; (i.e., Based on the routing information embedded in the credit card, the Acquiring bank contacts what is thought as the issuing bank, which is actually PDPS Payment Processor Bank 208 (shown combined with the PDP Server). The PDPS speaks the same inter-bank protocol, acting as the proxy intermediary to user's issuing bank. PDPS authorizes the transaction request based on the authorization information stored in the user's PDP database) (Fisher: Paragraph [0023], [0146])
accessing, by the payment network server, the mapping database using the actual card data to retrieve the first proxy dataset of the transaction card; and (i.e.,  
communicating, by the payment network server to the terminal device, the transaction response having the first proxy dataset, instead of the actual card data, to notify the result of the processing of the transaction. (i.e., for transactions involving a proxy account number, the transaction record will need to be processed by the PDPS to replace the proxy account number with the corresponding valid account number. In the case where a Payment Processor is the issuing bank for a transaction, all that is required is to forward the transactions involving proxy account numbers to the PDPS which replaces the proxy account numbers with corresponding valid account numbers and returns them to the Payment Processor which processes them conventionally. In the case where the Payment Processor is processing transactions belonging to another issuing bank the PDPS must exchange the valid account number for the proxy account number and then forward it to the actual issuing bank either directly or indirectly) (Fisher: Paragraph [00116])
27.	In claim 6: Fisher discloses the method of supra, including wherein the actual card data of the transaction card is rendered inaccessible to the terminal device. (i.e., enables a purchaser to make on line payments to a merchant from financial accounts such as credit cards, debit cards, or checking accounts, in which the purchaser's account number and other confidential information need not be transmitted over the 
28.	In claim 7: Fisher discloses the method of supra, including wherein the transaction request further includes a mode indicator that indicates a presence of the first proxy dataset in the transaction request. (i.e., routing information on the proxy debit card number allows a request for authorization to be routed to the PDPS as the receiver's bank (Fisher: Paragraph [0046])
29.	In claim 8: Fisher disclose the method of supra, including further comprising detecting, by the payment network server, the presence of the first proxy dataset in the transaction request based on the mode indicator prior to accessing the mapping database. (i.e., the routing information on the proxy account number identifies the Payment Processor, the remainder of the account number entered on the merchant's form need not be the information which uniquely identifies the payer. The identifying information can be anywhere on the information which the payer enters) (Fisher: Paragraph [0033]) 
30.	In claim 9: Fisher discloses,
A system for facilitating secure card-based transactions, the system comprising: a payment network server comprising: (Fisher: Paragraph [0054])
a first memory configured to store a mapping database that is indicative of a mapping between actual card data of a transaction card and a plurality of proxy datasets that are stored in a second memory of the transaction card; and (Fisher: Paragraph [0050], [0118])

receive a transaction request for a transaction initiated at a terminal device by way of the transaction card, wherein, instead of the actual card data, the transaction request includes a first proxy dataset of the plurality of proxy datasets as an identifier to the transaction card, (Fisher: Paragraph [0030], [0033]) and wherein, prior to the initiation of the transaction, the first proxy dataset is unlocked in the second memory of the transaction card based on a communication between the transaction card and a user device of a user of the transaction card; (Fisher: Paragraph [0026], [0027], [0035], [0050], [0118], [0163], [0164] [0182], [0183])
access the mapping database stored in the first memory using the first proxy dataset to retrieve the actual card data of the transaction card; and (Fisher: Paragraph [0050])
communicate the transaction request having the actual card data to an issuer of the transaction card for processing the transaction, wherein the transaction is processed by the issuer based on the actual card data. (Fisher: Paragraph [0116], [0125])
claim 10: Fisher discloses the system of supra, including wherein the actual card data includes an actual transaction card number, an actual card verification value, and an actual expiry date of the transaction card and each of the plurality of proxy datasets includes a proxy transaction card number, a proxy card verification value, and a proxy expiry date linked to the transaction card. (Fisher: Paragraph [0045], [0091])
32.	In claim 11: Fisher discloses the system of supra, including wherein each proxy dataset of the plurality of proxy is configured for one-time use and is different from remaining proxy datasets of the plurality of proxy datasets. (Fisher: Paragraph [0100], [0102], [0118])
33.	In claim 12: Fisher disclose the system of supra, including wherein, after the initiation of the transaction, the first proxy dataset expires and is permanently disabled for use. (Fisher: Paragraph [0044], [0091], [0102], [0105], [0124])
24.	In claim 13: Fisher disclose the system of supra, including wherein the processing circuitry is further configured to:  (Fisher: Paragraph [0027], [0031], [0048])
receive, from the issuer, a transaction response that is indicative of a result of the processing of the transaction, wherein the transaction response includes the actual card data of the transaction card; (Fisher: Paragraph [0023], [0146])
access the mapping database using the actual card data to retrieve the first proxy dataset of the transaction card; and (Fisher: Paragraph [0113], [0217)
communicate, to the terminal device, the transaction response having the first proxy dataset, instead of the actual card data, to notify the result of the processing of the transaction. (Fisher: Paragraph [00116])

claim 14: Fisher discloses the system of supra, including wherein the transaction request further includes a mode indicator that indicates a presence of the first proxy dataset in the transaction request, (Fisher: Paragraph [0046]) and wherein the processing circuitry is further configured to detect the presence of the first proxy dataset in the transaction request based on the mode indicator prior to accessing the mapping database. (Fisher: Paragraph [0033])
36.	In claim 15: Fisher discloses the system of supra, including wherein the actual card data of the transaction card is rendered inaccessible to the terminal device. (Fisher: Paragraph [0054], [0109], [0223])
37.	In claim 16: Fisher discloses,
A transaction card for facilitating secure card-based transactions, the transaction card comprising: (Fisher: Paragraph [0054])
a memory configured to store actual card data and a plurality of proxy datasets of the transaction card; and (Fisher: Paragraph [0050], [0118])
processing circuitry configured to: (Fisher: Paragraph [0027], [0031], [0048])
receive an unlock request from a user device of a user of the transaction card; unlock a first proxy dataset from the plurality of proxy datasets based on the unlock request; and(Fisher: Paragraph [0030], [0033])
communicate the unlocked first proxy dataset to a terminal device based on an initiation of a transaction at the terminal device by way of the transaction card, (Fisher: Paragraph [0044], [0091], [0102], [0105], [0124]) wherein;
 the unlocked first proxy dataset is included as an identifier to the transaction card in a transaction request for the transaction;

the transaction request having the actual card data is communicated to an issuer of the transaction card for processing the transaction. (Fisher: Paragraph [0023], [0146])
38.	In claim 17: Fisher disclose the transaction card of supra, including wherein the memory comprising:
a first memory block configured to store the actual card data; and (Fisher: Paragraph [0050], [0118])
a second memory block configured to store the plurality of proxy datasets, (Fisher: Paragraph [0050], [0118]) wherein the processing circuitry is further configured to: (Fisher: Paragraph [0027], [0031], [0048])
restrict the terminal device from accessing the first memory block based on the unlocking of the first proxy dataset. (Fisher: Paragraph [0054], [0109], [0223])
39.	In claim 18: Fisher disclose the transaction card of supra, including wherein the actual card data includes an actual transaction card number, an actual card verification value, and an actual expiry date of the transaction card and each of the plurality of proxy datasets includes a proxy transaction card number, a proxy card verification value, and a proxy expiry date linked to the transaction card. (Fisher: Paragraph [0045], [0091])
40.	In claim 19: Fisher disclose the transaction card of supra, including wherein each proxy dataset of the plurality of proxy is configured for one-time use and is different from remaining proxy datasets of the plurality of proxy datasets. (Fisher: Paragraph [0100], [0102], [0118])
claim 20: Fisher disclose the transaction card of supra, including wherein the processing circuitry is further configured to permanently disable the first proxy dataset for use, after the initiation of the transaction at the terminal device. (Fisher: Paragraph [0044], [0091], [0102], [0105], [0124])

Response to Arguments

42.	In regards of the U.S.C 101 rejection for claims 1-20, the Applicants arguments and remarks have been acknowledged, but not persuasive.
	The Applicants arguments argues that the amended claims are not directed to an abstract idea. The Applicants further argues that the limitations of the claims clearly and explicitly recite far more than what is mere "steps of processing a financial transaction." Moreover, Applicant could find no source or supporting case law that supports the assertion that these limitations represent "commercial or legal interactions." The Applicants argument argues that the amended claims recite additional elements that integrate the judicial exception into a practical application of that exception and significantly more than the alleged abstract idea.
	The Examiner respectfully disagrees. The amended claims and new limitations have been updated in the U.S.C. 101 rejection. The main thrust remains the same. The amended claims are directed to steps facilitating secured card-based transactions utilizing a server to access the mapping database to retrieve the actual card data of the transaction card. The Federal Courts have ruled that the abstract concept of financial data retrieval is not patent eligible. The Applicants specification supports this conclusion where it cite “various embodiments of the disclosure relate to a method and a system 
	The amended claims 1, corresponding representative claims 9 and 16, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for storing, mapping (i.e. associating), receiving, accessing, and communicating financial data for process a secured financial transaction). As recited above, the specification makes clear that the invention provide the steps for storing, mapping (i.e. associating), receiving, accessing, and communicating financial data for process a secured financial transaction utilizing a proxy dataset to identify a transaction card. (See Specification: Paragraph [0001], [0005]). Therefore the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 9 and 16, recite additional components of payment network server, user device, memory, terminal device, and mapping database. The computer hardware is recited at a high-level of generality (i.e. payment network server receiving, transmitting, and processing payment transaction information and a mapping database associating the user payment accounts with the proxy datasets) to link the exception using a generic computer components. The Specification supports the above conclusion where it recites: “the mapping database is a tabular database that has various rows and columns to store the actual 
	In regards to Step 2B, as stated in the Office Action and above, the claims 1, corresponding claims 9 and 16, recite the additional components and elements of payment network server, user device, memory, terminal device, and mapping database. The computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of payment network server receiving, transmitting, and processing payment transaction information and a mapping database associating the user payment accounts with the proxy datasets. The elements 
The Examiner notes that the Merriam-Webster Dictionary defines a “transaction” as an exchange or transfer of goods, services, or funds (i.e. contractual relationship or legal obligation). The concept described in amended claim 1 is not meaningfully different from the concepts above where it recite (not inclusive list): “A method for facilitating secure card-based transactions”, “receiving, by the payment network server, a transaction request for a transaction that is initiated at a terminal device by way of the transaction card”, “communicating, by the payment network server, the transaction request having the actual card data to an issuer of the transaction card for processing the transaction, wherein the transaction is processed by the issuer based on the actual card data”. Therefore, the claims do fall in the enumerating grouping of Abstract ideas 
43.	Applicant's arguments with respect to the rejection of claims 1-20 under §102, Applicant's remarks have been fully considered, but are not persuasive.
	The Applicants arguments argues that claim 1 has been amended to now include "wherein, prior to…..a user device of a user of the transaction card." And that Fisher fails to teach, disclose, or suggest the limitations of claims 1, 9, and 16, including, but not limited to, the newly added limitations. (Arguments & Remarks, pg.15) 
	The Examiner respectfully disagrees. The Applicants arguments are improper. See the U.S.C. 103 rejection, the U.S.C 103 rejection has been updated with the amended claims and new limitations. Fisher discloses all the amended limitations and claims. The Examiner cites that Fisher discloses “and wherein, prior to the initiation of the transaction, the first proxy dataset is unlocked in the memory of the transaction card based on a communication between the transaction card and a user device of a user of the transaction card” (i.e., database preferably also includes user preferences which include advanced preferences for completing transactions, for example, by a prearranged preference, a payer could initiate a channel from a computer system, with replies set to come to a PDA and the PDP maps the proxy account number to actual credit account according to user's stored rule preferences. The proxy account number and the cardholder's information are stored in a PDP database or in a database PDP has access to such as the wallet and the PDP can reside on a centralized server or on a 

Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693